DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The examiner Request for Continued Examination and the receipt of amendments/arguments filed 1/4/21.  The arguments set forth are addressed herein below.  Claims 1-20 remain pending and Claims 1-3, 6, 9, 11-15, and 18 are currently amended.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) with respect to at least:
Independent Claim 1:
A system comprising: a gaming establishment component processor; and a gaming establishment component memory device which stores a plurality of instructions, which when executed by the gaming establishment component processor, cause the gaming establishment component processor to: monitor a transaction associated with a gaming establishment account to identify any external account fees for the transaction; and responsive to a detection of an external accounted fee amount assessed on an amount of funds transferred from an external account to the gaming 

Independent Claim 9:
A system comprising: a gaming establishment component processor; and a gaming establishment component memory device which stores a plurality of instructions, which when executed by the gaming establishment component processor, cause the gaming establishment component processor to: maintain a benefit amount pool, randomly determine a triggering event associated with the benefit amount pool, monitor a transaction associated with a gaming establishment account to identify any external account fees assessed for the transaction, responsive to a detection of an external account fee amount assessed on an amount of funds transferred from an external account to the gaming establishment account, increment the benefit amount pool, and responsive to the amount of funds transferred from the external account to the gaming establishment account being associated with an occurrence of the randomly determined triggering event: determine, based on the incremented benefit pool, an amount of a benefit, and cause the amount of the benefit to be provided to a user associated with the amount of funds transferred from the external account to the gaming establishment account. 


Independent Claim 13:
A method comprising: monitoring a transaction associated with a gaming establishment account to identify any external account fees assessed for the transaction; and responsive to a detection of an external account fee amount assessed on an amount of funds transferred from an external account to the gaming establishment account: determining, by a gaming establishment component processor, an incentive, communicating data which results in a display device displaying the determined incentive, and responsive to an incentive realization triggering event associated with the determined incentive: determining, by the gaming establishment component processor, a benefit associated with the determined incentive, and communicating data which results in the display device displaying the determined benefit.
In summary, in regards to claims 1-8 and 13-20, with emphasis on at least Independent Claim 1 and 13, the claimed invention focuses on a system and method thereof comprising: a gaming establishment component processor; and a gaming establishment component memory device which stores a plurality of instructions, which when executed by the gaming establishment component processor, cause the gaming establishment component processor to: monitor a transaction associated with a gaming establishment account to identify any external account fees for the transaction; and responsive to a detection of an external accounted fee amount assessed on an amount of funds transferred from an external account to the gaming establishment account:  determine an incentive, communicate data which results in a display device displaying 
Such limitations appear to relate to the abstract idea of monitoring a transaction associated with a gaming establishment account to identify any external account fees assessed for the transaction; and responsive to a detection of an external account fee amount assessed on an amount of funds transferred from an external account to the gaming establishment account (fundamental economic principles or practices (including hedging, insurance, mitigating risk)): determining an incentive, displaying the determined incentive, and responsive to an incentive realization triggering event associated with the determined incentive: determining a benefit associated with the determined incentive, and displaying the determined benefit (fundamental economic principles or practices (including hedging, insurance, mitigating risk) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) relates to the Grouping of Certain Methods of Organizing Human Activity as it pertains to either fundamental economic principles or practices (including hedging, insurance, mitigating risk) and/or 
This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components (system, gaming establishment component processor, gaming establishment component memory device, and display device) are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “system”, “gaming establishment component processor”, “gaming establishment component memory device”, and “display device” used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computing device and/or generic components is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. Taking the physical elements individually and in combination, the computer-based components perform purely generic computer-based functions that are silent in regards to clearly indicating how a computer aids the system and/or the extent to which a computer performs/implements the method. The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject 
Additionally, the applicant suggests that: “In certain embodiments in which the gaming system includes an EGM (or personal gaming device) in combination with a central server, central controller, or remote host, the central server, central controller, or remote host is any suitable computing device (such as a server) that includes at least one processor and at least one memory device or data storage device” (¶ 182); “The at least one processor 1010 is any suitable processing device or set of processing devices, such as a microprocessor, a microcontroller-based platform, a suitable integrated circuit, or one or more application-specific integrated circuits (ASICs), configured to execute software enabling various configuration and reconfiguration tasks” (¶ 191); “The master gaming controller 1012 also includes at least one memory device 1016, which includes: (1) volatile memory (e.g., RAM 1009, which can include non-volatile RAM, magnetic RAM, ferroelectric RAM, and any other suitable forms)……. Any other suitable magnetic, optical, and/or semiconductor memory may operate in conjunction with the EGM disclosed herein.” (¶ 192); “These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable instruction execution apparatus, create a mechanism for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.” (¶ 196); “In various embodiments, part or all of the program code and/or the operating data any other suitable non-transitory computer readable medium.” (¶ 198); “In various embodiments, the display devices include, without limitation: a monitor, a television display, a plasma display, a liquid crystal display (LCD), a display based on light emitting diodes (LEDs), a display based on a plurality of organic light-emitting diodes (OLEDs), a display based on polymer light-emitting diodes (PLEDs), a display based on a plurality of surface-conduction electron-emitters (SEDs), a display including a projected and/or reflected image, or any other suitable electronic device or display mechanism.  In certain embodiments, as described above, the display device includes a touch-screen with an associated touch-screen controller.  The display devices may be of any suitable sizes, shapes, and configurations.” (¶ 204).  “The at least one input device 1030 may include any suitable device that enables an input signal to be produced and received by the at least one processor 1010 of the EGM.” (¶ 210).  Such disclosure suggests that any hardware or software required by the claims are no more than generic components operating in their ordinary capacity.  
Nor do the dependent claims 2-8 and 14-20 add “significantly more” since they merely add to the claimed concepts relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk) and/or managing personal behavior or relationships or interactions between people including following rules or instructions (falling under the Grouping of Certain Methods of Organizing Human Activity).  The dependent claims failing to place the claimed invention into a practical 
In summary, in regards to claims 9-12, with emphasis on at least Independent Claim 9, the claimed invention focuses on a system comprising: a gaming establishment component processor; and a gaming establishment component memory device which stores a plurality of instructions, which when executed by the gaming establishment component processor, cause the gaming establishment component processor to: maintain a benefit amount pool, randomly determine a triggering event associated with the benefit amount pool, monitor a transaction associated with a gaming establishment account to identify any external account fees assessed for the transaction, responsive to a detection of an external account fee amount assessed on an amount of funds transferred from an external account to the gaming establishment account, increment the benefit amount pool, and responsive to the amount of funds transferred from the external account to the gaming establishment account being associated with an occurrence of the randomly determined triggering event: determine, based on the incremented benefit pool, an amount of a benefit, and cause the amount of the benefit to be provided to a user associated with the amount of funds transferred from the external account to the gaming establishment account.  Such claimed features, when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to Certain Methods of Organizing Human Activity as it pertains to either fundamental economic principles or practices (including hedging, insurance, mitigating risk) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  

 This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components (system, gaming establishment component processor and gaming establishment component memory device) are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “system”, “gaming establishment component processor”, and “gaming establishment component memory device” used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computing device and/or generic components is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. Taking the physical elements individually and in combination, the computer-based components perform purely generic computer-based functions that are silent in regards to clearly indicating how a computer aids the system and/or the extent to which a computer performs/implements within the system. The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to 
Additionally, the applicant suggests that: “In certain embodiments in which the gaming system includes an EGM (or personal gaming device) in combination with a central server, central controller, or remote host, the central server, central controller, or remote host is any suitable computing device (such as a server) that includes at least one processor and at least one memory device or data storage device” (¶ 182); “The at least one processor 1010 is any suitable processing device or set of processing devices, such as a microprocessor, a microcontroller-based platform, a suitable integrated circuit, or one or more application-specific integrated circuits (ASICs), configured to execute software enabling various configuration and reconfiguration tasks” (¶ 191); “The master gaming controller 1012 also includes at least one memory device 1016, which includes: (1) volatile memory (e.g., RAM 1009, which can include non-volatile RAM, magnetic RAM, ferroelectric RAM, and any other suitable forms)……. Any other suitable magnetic, optical, and/or semiconductor memory may operate in conjunction with the EGM disclosed herein.” (¶ 192); “These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable instruction execution apparatus, create a mechanism for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.” (¶ 196); “In various embodiments, part or all of the program code and/or the operating data any other suitable non-transitory computer readable medium.” (¶ 198); “In various embodiments, the display devices include, without limitation: a monitor, a television display, a plasma display, a liquid crystal display (LCD), a display based on light emitting diodes (LEDs), a display based on a plurality of organic light-emitting diodes (OLEDs), a display based on polymer light-emitting diodes (PLEDs), a display based on a plurality of surface-conduction electron-emitters (SEDs), a display including a projected and/or reflected image, or any other suitable electronic device or display mechanism.  In certain embodiments, as described above, the display device includes a touch-screen with an associated touch-screen controller.  The display devices may be of any suitable sizes, shapes, and configurations.” (¶ 204).  “The at least one input device 1030 may include any suitable device that enables an input signal to be produced and received by the at least one processor 1010 of the EGM.” (¶ 210).  Such disclosure suggests that any hardware or software required by the claims are no more than generic components operating in their ordinary capacity.  
Nor do the dependent claims 10-12 add “significantly more” since they merely add to the claimed concepts relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk) and/or managing personal behavior or relationships or interactions between people including following rules or instructions (falling under the Grouping of Certain Methods of Organizing Human Activity).  The dependent claims failing to place the claimed invention into a practical applicant or 
On the question of preemption, the Federal Circuit has stated in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of DNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)
Consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claim are not patent-eligible under 35 USC §101.
Response to Arguments
Applicant's arguments filed 1/4/21 have been fully considered but they are not persuasive.
101 rejection
Applicant argues:

……representative independent Claim 1 operates provides a solution to the particular problem which gaming establishment operators previously faced with users being reluctant to transfer funds from an external account to a gaming establishment account in view of the known psychological impact that external account fees associated with such transfers have on certain users.”
As best understood the applicant suggests that the claimed amendments related to monitoring external account transaction fees for transferring an amount of funds from an external account to a gaming establishment account and offering dynamic incentives including benefits thereof based on the detected fees, even if directed to an abstract idea, integrates that abstract idea into a practical application.  However, the examiner respectfully disagrees and contends that the claim invention is direct to an abstract idea failing in the category of the Grouping of Certain Methods of Organizing Human Activity as it pertains to either fundamental economic principles or practices (including hedging, insurance, mitigating risk) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  

The applicant applies the teachings of Bascom and McRO and applicant’s disclosure (¶ 12-16 and 25) to suggest that the claimed invention is not drawn towards merely certain methods of organization of human activity, but rather “an improved way to utilize benefits to incentivize a user to create a safer gaming environment via transferring funds from an external account to a gaming establishment account despite the reluctance to complete such transactions based on imposed external account fees. BASCOM Global Internet v. AT&TMobility, LLC, 827 F.3d 1341, 1352, (Fed. Cir. 2016). Accordingly, since the claims are directed to these specific improvements in technology whereby the specific claimed features allow for the improvement to be realized, the claims are not directed to an abstract idea and are patent eligible. McRO, Inc. v. Bandai Namco Games America, Inc. 837 F.3d 1299, 1313, (Fed. Cir. 2016).”
However, the examiner respectfully disagrees. The claims of Bascom related to the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to the each end user gives the filtering tool both the benefits of a filter on the ISP server.  Bascom explained that the "inventive concept" BASCOM Global Internet v. AT&TMobility, LLC, 827 F.3d 1341, 1352, (Fed. Cir. 2016)).  The claims of McRO related to “a patentable, technological improvement over the existing, manual 3-D animation techniques. The claim uses the limited rules in a process specifically designed to achieve an improved technological result in conventional industry practice.”  The claimed improvement of McRO related to “allowing computers to produce “accurate and realistic lip synchronization and facial expressions in animated characters” that previously could only be produced by human animators.”  McRO claims focused on an improvement in computer animation (McRO, Inc. v. Bandai Namco Games America, Inc. 837 F.3d 1299, 1313, (Fed. Cir. 2016)).  
However, unlike Bascom and McRo, the claimed invention is simply tying the abstract idea of monitoring external account transaction fees for transferring an amount of funds from an external account to a gaming establishment account and offering dynamic incentives including benefits thereof based on the detected fees applied to 
Accordingly, the 101 rejection has been clarified or changed to reflect the amended limitations and is herein maintained for reasons as noted above in the rejection and corresponding response to arguments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177.  The examiner can normally be reached on 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRAMAR HARPER/Primary Examiner, Art Unit 3715